                        Case 19-01298-MAM           Doc 92   Filed 10/28/19    Page 1 of 3




         ORDERED in the Southern District of Florida on October 28, 2019.




                                                               Mindy A. Mora, Judge
                                                               United States Bankruptcy Court
_____________________________________________________________________________




                                 UNITED STATES BANKRUPTCY COURT
                                  SOUTHERN DISTRICT OF FLORIDA
                                     WEST PALM BEACH DIVISION
                                         www.flsb.uscourts.gov

        In re:                                                       Case No. 18-16248-BKC-MAM
                                                                     Chapter 7
        CHANCE & ANTHEM, LLC,

                 Debtor.
                                                /
        ROBERT C. FURR, not individually but                         ADV. NO. 19-01298-MAM
        as Chapter 7 Trustee of the estate of the
        Debtor, Chance & Anthem, LLC,
                 Plaintiff,
        v.
        JEFFREY M. SISKIND, individually and
        d/b/a SISKIND LEGAL SERVICES, et al.
                 Defendant.
                                                /

                 ORDER GRANTING PLAINTIFF’S AMENDED MOTION TO DISQUALIFY
                   JEFFREY SISKIND AS COUNSEL TO ADVERSARY DEFENDANTS
                  Case 19-01298-MAM            Doc 92      Filed 10/28/19     Page 2 of 3



          THIS MATTER came before the Court on October 8, 2019 at 10:30 a.m. and October 22,

2019 at 2:30 p.m. upon the (1) Amended Motion to Disqualify Jeffrey Siskind as Counsel to

Adversary Defendants (the “Motion”) [ECF No. 52] 1 filed by Robert C. Furr (the “Plaintiff” or

“Trustee”) in his capacity as Chapter 7 Trustee of estate of the Debtor, Chance & Anthem, LLC

(the “Debtor”); (2) Amended Response to Chapter 7 Trustee’s Motion to Disqualify Counsel (the

“Response”) [ECF No. 63] filed by Debtor’s Former Managing Member and Adversary

Defendants’ Counsel, Jeffrey Siskind (“Siskind”); and (3) Plaintiff’s Reply to Response to

Motion to Disqualify (the “Reply”) [ECF No. 67]. The Court, having reviewed and considered

the Motion, Response, and Reply, having heard the representations and arguments of Trustee’s

counsel and Mr. Siskind, and otherwise being duly advised on the premises, it is,

          ORDERED, as follows:
          1.       The Motion is GRANTED for the reasons stated on the record on October 22,

2019 at 2:30 pm.

          2.       Tanya Siskind, CannaMED Pharmaceuticals, LLC, Siskind Legal Services, LLC,

Second Siskind Family Trust, Florida’s Association of Community Banks and Credit Unions,

Inc., Sympatico Equine Rescue, Inc. and Sovereign Gaming and Entertainment, LLC shall have

thirty (30) days from the entry of this order to retain new counsel, and for such counsel to file

their Notice of Appearance in this case.

          3.       All adversary defendants are granted an extension of time to file their response to

the adversary complaint, and shall file their response within thirty days from the date the Trustee

files an amended adversary complaint in this adversary proceeding.

                                                     ###



1
    Capitalized terms used herein and not otherwise defined shall have the meanings set forth in the Motion.


                                                      2
              Case 19-01298-MAM         Doc 92      Filed 10/28/19    Page 3 of 3



Submitted by:

Jesus M. Suarez, Esq.
Attorney for Chapter 7 Trustee
100 S.E. Second Street, 44th Floor
Miami, Florida 33131
Telephone: (305) 349-2300
Email: jsuarez@gjb-law.com


Jesus M. Suarez Esq., who shall serve a copy of this Order on all interested parties and file a
certificate of service reflecting same




                                                3
